The Appellate Tax Board dismissed appeals taken under G. L. c. 59, § 65B (as amended through St. 1945, c. 621, § 7), from assessments on two parcels of land. Mahony contended that part *777of each parcel was exempt from taxation because subject to an easement granted by Mahony to the town for “maintaining a public off-street parking area.” Mahony’s leave to appeal was granted under § 65B upon condition that the unpaid balance of each tax be paid before a specified date. The board was warranted in dismissing each appeal when the balance of the tax was not seasonably paid. Failure to pay was “not due to his inability to pay, but. . . due to other reasons relating to the merits of the cases.” The only statutory reason stated in § 65B for permitting such an appeal is that the taxpayer “is unable presently to pay such . . . tax.” If granted leave to appeal, he may be required to pay “ the amount of the tax remaining unpaid, as a prerequisite to any hearing on the merits.” We thus reach no questions such as (a) whether Mahony was entitled to any tax exemptions or assessment reductions because of the town’s easement, or (b) whether (after separate assessment of the areas subject to the easment, or otherwise) the town may refrain from collecting any tax upon such areas which its agreement with Mahony may make it inequitable for it to collect. Cf. Leonardi v. State Tax Commn. 355 Mass. 454, 459.
James F. Sullivan for the appellant.
Philip F. Grogan, Town Counsel, for the appellee.

Decisions of the Appellate Tax Board affirmed.